Citation Nr: 0318571	
Decision Date: 08/01/03    Archive Date: 08/13/03

DOCKET NO.  02-06 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

The propriety of the initial noncompensable evaluation 
assigned following the grant of service connection for 
asbestosis.


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

John D. Rodriguez, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to August 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating action of the RO that 
granted service connection and assigned a noncompensable 
rating for asbestosis, effective October 11, 2000.  The 
veteran was sent a notice of this decision  in November 2001.  
The veteran submitted a notice of disagreement (NOD) in 
December 2001.  A statement of the case was issued to the 
veteran in March 2002.  A substantive appeal was received 
from the veteran in May 2002.

The veteran his wife testified during a  hearing held before 
RO personnel in October  2002; the transcript of that hearing 
has been made part of the record.

Because the claim for a higher initial evaluation involves an 
original claim, the Board has framed the issue as shown on 
the title page of this decision.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for a higher initial evaluation for for 
asbestosis has been accomplished.

2.  Since the October 2001 effective date of the grant of 
service connection, there has been no objective evidence of 
symptoms associated with the service-connected asbestosis 
warranting a compensable rating.




CONCLUSION OF LAW

As the initial noncompensable evaluation assigned following 
the grant of service connection for asbestosis was proper, 
the criteria for a higher evaluation have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.97, Diagnostic Code 6833 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision at this 
time, as all notification and development action needed to 
render a fair decision on the claim for a higher initial 
evaluation for he service-connected asbestosis  has been 
accomplished.

As evidenced by the March 2002 SOC and the January 2003 
supplemental statement of the case (SSOC), the veteran has 
been furnished the pertinent laws and regulations governing 
the claim and the reasons for the denial.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit information and 
evidence.  As indicated below, the RO has consistently 
obtained pertinent VA treatment records, as identified by the 
veteran.  Such evidence has been summarized in the SOC and 
SSOC, through which the RO also has invited the veteran to 
identify any other information and/or evidence pertinent to 
the claim.  The veteran was also informed of his 
responsibility to provide certain information to enable the 
RO to obtain evidence pertinent to his claim, and invited to 
submit relevant evidence in his possession.  Hence, the Board 
also finds that the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA, has also been met.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).

Additionally, the Board finds that all necessary development 
has been accomplished.  The veteran and his wife testified 
during an RO hearing, as requested.  Further, the  veteran 
has submitted medical evidence in support of his claim, and 
the RO has undertaken reasonable and appropriate efforts to 
assist the veteran in obtaining the evidence necessary to 
substantiate his claim, to include obtaining VA outpatient 
clinical records and arranging for the veteran to undergo a 
VA examination in connection with his claim.  Significantly, 
the veteran has not identified, and the record does not 
otherwise indicate, any existing, additional evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of the claim on appeal at this juncture, without directing or 
accomplishing any additional notification and or development 
action, poses no risk of prejudice to the veteran. See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claim is 
ready to be considered on the merits.

II.  Background

In July 2001, the veteran was afforded a VA examination which 
yielded a diagnostic impression of past history of asbestos 
exposure with complaints of dyspnea on exertion and chronic 
cough with prior abnormal chest x-ray consistent with 
asbestosis.  Pulmonary function tests showed forced vital 
capacity (FVC) of 85 percent of predicted and diffusion 
capacity of the lung for carbon monoxide by the single breath 
method (DLCO - SB) of 138 percent of predicted.  Current 
chest x-ray showed no evidence of active process.  In the 
October 2001 rating action currently on appeal, service 
connection for asbestosis was established as directly related 
to the veteran's military service and a noncompensable rating 
was assigned, effective  October 11, 2000.  

The veteran underwent a second VA examination in October 
2002.  The examiner then noted his his pertinent history and 
complaints..  The veteran reported an occasional productive 
cough and shortness of breath; he was not sure how far he 
could walk.  He is not on any respiratory medications, has no 
history of pneumonia, tuberculosis or asthma and no history 
of paroxysmal nocturnal dyspnea.

On physical examination, the lungs were clear to auscultation 
and percussion, without rales, rhonchi or wheezes.  Pulmonary 
function tests showed FVC of 51.1 percent of predicted and 
diffusion capacity of the lung for carbon monoxide by the 
single breath method (DLCO - SB) of 84 percent of predicted.  
The examiner noted, however, that diffusing capacity was 
uninterpretable, because the veteran was unable to understand 
the instructions for the test.

The examiner reviewed the PFTs, chest-x-ray and CT chest scan 
and offered the diagnoses of history of asbestos exposure 
without evidence of asbestosis, and chronic obstructive 
pulmonary disease (COPD) not caused by asbestos exposure.  
The examiner observed that the veteran had a diagnosis of 
asbestosis based on a single chest x-ray finding consistent 
with asbestosis.  The examiner further commented that the 
July 2001 VA examination did not give a definitive diagnosis 
of asbestosis; the chest x-ray conducted at that time was 
without findings of asbestosis and the PFTs were normal.  VA 
treatment records were noted to be silent for any diagnosis 
of asbestosis.  In addition, the CT scan conducted as part of 
the current VA examination revealed no interstitial disease, 
or pleural thickening, calcifications or plaques which are 
seen with asbestosis.  The examiner concluded that there was 
no objective evidence that the veteran had asbestosis.  

VA outpatient treatment records associated with the claims 
file include an April 2001 chart entry noting that the 
veteran's lungs were basically clear, although he had World 
War II service and exposure to asbestos.  During an October 
2001 visit, the respiratory system was classified as normal 
with no indicated abnormalities.  

During the October 2002 hearing before the RO, the veteran 
testified that he gulps for air ever so often and that he 
gets short winded going up flights of stairs, beginning after 
the first flight. Also, the veteran testified he wakes up in 
the middle of the night because of his breathing. When asked 
how he felt since his last VA exam on July 2001, the veteran 
testified he felt worse. In addition, the veteran's wife 
testified that the veteran coughs up phlegm in the morning.  
While the veteran testified that he was experiencing these 
breathing difficulties, he also  indicated he has not been 
treated for asbestosis nor has seen any doctors for his 
condition.  Furthermore, he testified that he has not been 
prescribed or taken any medication for his condition.  

III.  Analysis

The veteran contends that his service-connected asbestosis is 
more severe than the current rating, assigned following the 
initial grant of service connection, indicates.  
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  VA also has a duty to acknowledge 
all regulations that are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where, as here, 
the question for consideration is the propriety of the 
initial evaluation assigned, evaluation of the medical 
evidence since the grant of service connection and 
consideration of the appropriateness of "staged rating" is 
required. See Fenderson, 12 Vet. App. at 126.

The veteran's service-connected asbestosis has been rated as 
noncompensably disabling under 38 C.F.R. § 4.97, Diagnostic 
Code 6833.  Under that diagnostic code, a 100 percent 
evaluation is assigned for Forced Vital Capacity (FVC) less 
than 50-percent predicted, or; Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)) 
less than 40-percent predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or; cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.  

A 60 percent rating is assigned for  FVC of 50- to 64-percent 
predicted, or; DLCO (SB) of 40 to 55-percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.

A 30 percent rating is assigned for FVC of 65- to 74-percent 
predicted, or; DLCO (SB) of 56 to 65-percent predicted.

A 10 percent rating is assigned for FVC of 75- to 80-percent 
predicted, or; DLCO (SB) of 66 to 80-percent predicted.

The rating schedule authorizes the assignment of a zero 
percent (noncompensable) evaluation in every instance in 
which the rating schedule does not provide such an evaluation 
and the requirement for a compensable evaluation are not met.  
38 C.F.R. § 4.31.  

During the October 2002 VA exam, the veteran was diagnosed 
with a history of asbestos exposure without evidence of 
asbestosis and COPD, which the examiner specifically noted 
was not caused by asbestos exposure.  The results from the 
PFT were as follows: FVC with a 51.1 percent of the predicted 
value and DLCO-SB at 84.4 percent of the predicted value.  
However, the technician's notes indicate that the veteran was 
unable to understand the DLCO instructions and those results 
are uninterpretable.  In concluding that the veteran did not 
have any objective evidence of asbestosis, the examiner 
specifically noted that the CT chest scan did not show 
pleural thickening, calcifications nor plaques that are seen 
in asbestos and the high resolution CT chest scan did not 
reveal any interstitial disease.  

Based upon a review of the record, the Board finds that the 
preponderance of the evidence is against the claim for an 
initial compensable rating for asbestosis.  Service 
connection is not in effect for COPD.  The evidence of record 
indicates that the veteran does not currently have asbestosis 
and thus is not experiencing symptoms due to asbestosis or 
asbestos-related pleural effusion that warrant a compensable 
rating.  Generally, when rating a service-connected 
disability, the use of manifestations not resulting from the 
service-connected disease or injury is to be avoided.  38 
C.F.R. § 4.14.  The Board may not award the veteran a higher 
rating based on symptomatology attributable to a nonservice-
connected disability.  Id.  

Thus, the Board finds that, since October 11, 2000, there is 
no objective evidence that the veteran has had any disabling 
manifestations due to the service-connected asbestosis that 
warrant a compensable rating.  See Fenderson, 12 Vet. App. at 
126.

The above determination is based on applicable provisions of 
VA's schedule for rating disabilities.  Additionally, the 
Board finds that there is no showing that the service-
connected asbestosis has reflected so exceptional or so 
unusual a disability picture as to warrant the assignment of 
a compensable  evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  In this regard, the Board 
acknowledges the veteran's hearing testimony as to his 
periodic difficulty of breathing, which is also noted in 
statements and reported during VA examinations.  However, at 
no point since the effective date of the grant of service 
connection has the veteran's disability been objectively 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors as 
those outlined above, the Board is not required to refer the 
claim for compliance with the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
service-connected asbestosis has not met the  criteria for a 
compensable rating at any point since the October 2001 
effective date of the grant of service connection for that 
disability.  Hence, there is no basis for the assignment of a 
"staged rating," pursuant to Fenderson, at any point during 
the relevant period, and the claim for a higher initial 
rating must be denied.    In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).



ORDER

A initial compensable disability evaluation for asbestosis is 
denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

